Name: Commission Regulation (EEC) No 416/93 of 25 February 1993 amending Regulation (EEC) No 2384/91 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991/92 wine year
 Type: Regulation
 Subject Matter: trade policy;  food technology;  beverages and sugar;  Europe;  agricultural activity
 Date Published: nan

 No L 48/8 Official Journal of the European Communities 26. 2. 93 COMMISSION REGULATION (EEC) No 416/93 of 25 February 1993 amending Regulation (EEC) No 2384/91 on the transitional measures applicable to the wine-growing sector in Portugal during the 1991/92 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 ( 1 ) thereof, Whereas Article 3 (2) (a) of Commission Regulation (EEC) No 2384/91 ('), as amended by Regulation (EEC) No 195/92 (2), initiates a distillation operation reserved for producers of table wine in Portugal for a total quantity not exceeding two million hectolitres ; Whereas the actual operation covers a slightly larger volume ; whereas this excess should be allowed, and, as a result, the volume of products to be distilled previously laid down should be amended ; whereas this operation is a special transitional measure to facilitate the integration of the Portuguese market into the common organization of the market in wine and to ensure stabilization of the market in response to the table wine production surpluses ; whereas an adjustement of the quantities to be eliminated to sustain prices will help to achieve the desired economic effect : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) (a) of Regulation (EEC) No 2384/91 , 'two million hectolitres' is hereby replaced by '2,279 million hectolitres'. Article 2 The intervention agency shall verify that all the require ­ ments have been met before payment of the aid. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993 . For the Commission Rene STEICHEN Member of the Commission (*) OJ No L 219, 7. 8 . 1991 , p. 9. 0 OJ No L 21 , 30. 1 . 1992, p. 21 .